Agreeable to the Mandate of the Supreme Court of the United States in this cause on this date received and filed, (53 S. Ct. 481, 77 L. Ed. 553) wherein and whereby it is recited that it has been ordered, adjudged and decreed by the said United States Supreme Court that the decree of the Supreme Court of Florida* heretofore entered in this cause on the 4th day of April, A.D. 1932, be reversed with costs, and that this cause should be, and *Page 478 
the same was thereby, remanded to this Court for further proceedings not inconsistent with the opinion of the said Supreme Court of the United States in the premises, in order that such execution and further proceedings may be had in this cause, in conformity with the judgment and decree of the Supreme Court of the United States, in said mandate states, as, according to right and justice, and the Constitution and laws of the United States, ought to be had herein, the said appeal notwithstanding, it is now, upon consideration of said mandate,
Considered, ordered and decreed by this Court that the judgment of affirmance herein entered on the 4th day of April, A.D. 1932, be and the same is hereby annulled and set aside, and this cause restored to the docket of this Court on the appeal taken from the Circuit Court in the premises, and that a convenient date for the re-argument of this cause be set by the Clerk and notices thereof mailed to counsel for the respective parties, and that such reconsideration of said appeal be had by this Court, and such further judgment and decree entered herein, as may not be inconsistent with the opinion of the Supreme Court of the United States and as according to right and justice, and the Constitution and laws of the United States and the State of Florida, ought to be had and done herein, the previous judgment of this Court on said appeal notwithstanding.
Judgment of April 4, 1932, annulled and set aside pursuant to mandate from Supreme Court of United States and re-hearing granted.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
* See Liggett v. Amos, 104 Fla. 609, 141 Sou. Rep. 153 and 172.